OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                           AUSTIN




                                          Ilarah6, 1939


Hon. Chaa. 8. Martin
Oounty kudttor
zalTfetoncounty
Yarllll&11,
          70~8
Hon. ahas. B. &tax-tin,
                     Yarah 6, 1939, Page 8


as follows:
         *seotion 4. This aot shall ba In roraa
    and efiaat for a period of two years from and
    arter the date of Its aneotmsnt.a

         wSaotIon 4a. Provides that the prorIeIone
    of this aat shall apply to aountlas with a
    population of not lass than 49,900 end not@ore +kx~+N
    48,915 and oountiae with a population of i&t
    lees than 10,570 and not more than 10,380, aa-
    oordlng to the last preoedlng Federal aenaue.m

         Seation 1 or Artlela 9S79s-1 reads as rollowe
            Vha Ooqjty C@maieeIonerl~Oourta and
     the Ulti Wmmi~eloa df any Inowporated tow
     within eaid Oouaty oi this Strta ara hereby
     authorlnrad  to leaee or rent ofifae epaae for
     the purpose of aidin& end oooperatingwith
     tha agenolce of the Stats lnU Faders1 Govern-
     ments an$agad In the administrationor relief
     of tho unuplo9ad and needy paopla of the
     8tate ot Texas, and to @a~ the regular monthly
     utIlIt)rbills for luoh ofiIae8, euah'as llghte,
     gas end watert an& when In the opinion of a
     majority of the OoamWilo~.       Court of a
    ,oqunt~ luoh ofiloi epqoc,is o&eenti81 to the
     p r o p er
              ldrlaletntlaa'o? eoah yanalee or
     either the 8tate or fedwal @owrnmente, leid
     t?ourteam heroby 8peolilrallyauthorIcedtQ
     &my ror same end for the rqular monthly atlf-
     ity  bills for euah o?tIoo# out of the Oounty*e
     9eaeral Fund by warreat as in the paymeat of
     Other obligations oi the Oounty. The provi-
     lion8 ot this Aot lh8ll apply to oountime hw-
     ing e population o? not Ire8 than forty-sI$ht
     thouautd nIna hundred and not mora than forty-
     nine thousand aaoordlng to tha laet praasdlng
     Fsdozal CenSuS.”
          MOe+4lng t@ tineaat   ~odanl QeneY6, mrrleell
Oounty had a pcipuletion
                       of 4S,9bt, thee falling tithb~
the tons8 and provisions OrzAHIolae BMlb-89 and SST%r-1
aad baI* the only ootwty in the State aomlng within the
    Hon. Chae. R. Martin, Usroh 6, 1939, Page 3


    population brackets sat forth In the sbovemsntionsdeta-
    tutee sxoept whsreln the last alaese of SeatIon 4a, ArtI;
    010 522lb-83, eupra, provides that:
              "In aountiee with a population of not
         lees than 10,370 and not more thsn lO,JBO,
         aaaordlng to the last preast¶IngFedsral asn-
         sue.*
              We are shown by the last Federal oeneue, &&on
    County had a populationof 10,571 Inhabitants,being the
    only aounty in the Stats coming within the population
    braakst est.out In the last olauee of Ssatlon 4s. Artlale
    bl?Zlb-83.
              We bslisve that Ar&Iols SMlb-23 deelgnatseby
    dseorIptIonHarrison and Uax+on Countlse, whioh In just as
    sifeatlrs had suah oountiee bssn epeaItIaallyraentlonod
    by name In the etatnte and that the applicationof this
    aot Is so Inilexiblyflxod ae to prevent It ever beins
3   appllqabls to other oountlee, the same being true with
    refsrsaae to Artlola 8578s~1 Insofar as It apPfled only
    to EIsrrIeonCounty at the tima It went Into ef~sot.
              SootIon $5, Art1010 3 of the State Constitution
    reads In pert ee hollower
              %m Leglelatu.rs   shall not, exaspt as
         otherwles prorId@ In this OonetI+utIon,pa58
         any loaal or lpaoIal laws, suthorltlng....
         rsgulatlngthe affairs of oountlee, alt,Ise,
         towm, wards or eohool dletrIate....andin
         all othsr aaeee where e gmnoral law oan k
         medo npplloable,no looal or epeoial law shell
         bs oaaoted; prwldsd, that nothIng.hersinoon-
         talned shall be oonetruod to prohibit the
         Leglelatruo from peealhg lpeaiel lawe Sor the
         prreervationof (c(old and rieh of this State
         in oertaln 100a11t1s*~*
              In the aaee, Ora9 vs. Taylor, eE7 0. 81 $1, the
    Suprsms Court of ths United Stats8 defined a loaal law aet
              -ho phraes 'loaal law' moans prImmIlT,
         at least, e lew In faot, If not In form, Is
         dlraoted only to a lp eo lila
                                     epotrm
Hon. Chas. R. Martin, &m-ah 6. 1939, Pago 4


          The aase, City o? Fort Worth vs. Bobbitt, S6
S+?(2nd) 470, holds among other things, that:
         *An aat applloable to oOuutIe8 having a
    population Of fran 3!5190 to 35,EOO was sraeIn
    and clpeolal, oltlng &eon te. Buraon, 64 Ohio
    State 4701 Owen OOunty CommIeeIouerevs. 8pane-
    lar, 159 Ind. 575, and that an act authorisIng
    bonds by aItIse having between 106,000 and
    llOoOOO InhabItanteby 1920 OOIISUBbslng a pll-
    oable only to one alty hold looal law withPn
    oonstItutIonalprovIsIon.W Con8tItutIonArtl-
    ale 3, Seation 56.
          The aaeo, Bsrar Ootmty vs. Tyman et al, 97 81
(2nd) 567, holds In effsat, that:
         *Courts In determining whether law Is
    public, general, spoolal or looal ~111 look
    to Its eubetanoo and praotlaal operation
    rather than to Its title, form, phraseology
    ulnae otherwise prohibitionand fundamental
    law ~ainet epoolal legislationwould ba
    nugatory. The Laglelaturamay olaesffy
    aountlae on basis o? populationfor purpoaa
    o? fixin oomp6meatlono? oounty and preolnet
    oiifoere but alaesl?laatIoamust bo'baeed .
    on real dIetlnotionand must not bs arbltrar-
    Ily deolsod to gI+o what ia, In eubetanao,a
    looal o r lpeolal law tha form o? goneral law.
    Aote rodualng ealarise of offiasre In soum-
    ties o? eOO,Of?Oand loos than 310,OOO popula-
    tlon hold uureasonabloand arbitrary In its
    sleseIfIoatlonand void as a epoolal law.'
           'Weballeva that whether the aats in question an
to ba regarded as epaoial and whothir their operation is
uniform throughoutthe &tate depends upon whether the popu-
lation afiords a fair baeIe for the ol.aeai?iaatioa Of noun-
ties with reraronoo to matter8 to whloh they relate and
whether the rasult they aaoolPplleh Is in fast a real ala8si-
?IatIoa upon that basis and not a daelgnatlonof a SIP&&la
aounty to whioh clone they #hall apply under the gufeo of
.                                                                  5




                                                              =,




     Hon. Chas. R. Martin, Maroh 6, 1939, Page S


     suoh olassIfIoatIon. The laws In question ware so dram
     that they are general In tora but In faot only applied,at
     the tI5e they Went intO emat, t0 &ZTiSOn    COUUty rith
     the lxaeptloa above stated relatlre to Mardoa County.
               You further inquire, If any ol the abovomentlon-
     ed atatqtes ara unoonstltutlonal,la the CommIa~Ionera~
     Court authorlsedand IS It mandatory on It to oolleot and
     reoorer tram the wulour persons the amounts of funda
     paid to them under and by virtue of the abwe q&f#d lta-
     tutec4,
                The oaee, Ekmsums va. Botts, S4 Tea. 555, holds
      In effaot that an unoonstItatIotiello .t’r k g u the
                                                        la &ool-
                                                             sg
    I leotioa of debts proteoted alerts of oourts aotlng under
      it.
               The Supreme Oour%of the Dnltad States In tho
     oase of United States ~8~ Realty Ocmpany, 163 0. 8. 489,
     41 U. 5. (X..Ed.) glb hold knowledge or the InvalIdIt]r
     of aa aot of COngrew ~111 not be Imputed, In adrmeo
     of any authoritativedealaratlon to that effeot,  to thosa
     who are aotiag under Its protisloas,so as to praolnde
     them fra having equltIe8 bwed on their relIanae upm
     the aot.
                *An Offleer who, u.thOtrtauthority of
          law, oolleots taxes Or moemaire fees aa7
          bo oompellodto nIm?mr # the pacson~ rrom
          whm the mosey was rooo.ved. But Sees paid
          voluntarilyand with ia ,l knewledge of the
          faots, though under a m.stake of law, onnaot,
          under settled prlnelpleI, be reoovered.*     3
          (S4 Tex. Star. 476g S8 T IX. Jar., 71593 Xlrah-
          field ts. .rt.Worth Uat.. Bank. 83 Tex. 4Sg,
          18 8E 94Si Oounty of ,& .ve*ton vs. Oorham,
          49 Tex. 879, SOS; Qify   of Xourton to. fee8or,
          96 Ter. Bbb, 1S SW 86&I

               You ere n8peotfoll~ adrimed that ft 18 the
     opinion of thle Departmentthat  Artiole gWBe-1 and Arti-
     01s bgglb-gS are speolal law8 and, therefore are unoon*tl-
     tutlonal snd void and you are rusther advise4 that the
     CommI88Ioner8~ Court I8 not authoriwd te oolleat and
    Hon.   Chn8.   R. Xartln. Maroh 6, 1939, Page 6


    reamer fund8 from the rarIou8 permon8,  the amount8 OS
    funda paid to th8m under and by virtue of the abotemen-
    tlonml 8ktute8.
                   Tru8tIag that the foregOlag mm?w8     your Inquiry,
    we ramin
c
                                           Very truly your8
                                        ATTOlUEY -L     OF ‘fl!XAS

                                        BY L2,64%ewA
                                                  Ardell WIllIars
                                                       A8818tant

    AWrAW
    BBTCLOeRRp
    APPROVsDr




                        r.   ..,_.,_,